PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT

                           Nos. 12-3617, 12-3996 and 13-1455

                            In re: MICHAEL J. PENDLETON,
                                               Petitioner in Case No. 12-3617

                             In re: FRANKLIN X. BAINES,
                                             Petitioner in Case No. 12-3996

                                 In re: COREY GRANT,
                                              Petitioner in Case No. 13-1455

        On Applications for Leave to File a Second or Successive Habeas Petition
                         pursuant to 28 U.S.C. Section 2244(b)

                    No. 12-3617 related to W.D. Pa. No. 12-cv-00195
                 before the Honorable Kim R. Gibson, District Judge and
                       Honorable Keith A. Pesto, Magistrate Judge

                    No. 12-3996 related to E.D. Pa. No. 12-cv-05672
                       before the Honorable Edmund V. Ludwig

                     No. 13-1455 related to D. N.J. No. 06-cv-05952
                         before Honorable Harold A. Ackerman

                              Argued on September 10, 2013
                              Opinion filed: October 3, 2013

                             ORDER AMENDING OPINION

It is hereby ordered that the opinion issued on October 3, 2013 is hereby amended to
correct the citation to Miller v. Alabama appearing in the first line of the opinion. The
correct citation is Miller v. Alabama, 132 S. Ct. 2455, 2460 (2012).

For the Court,


Marcia M. Waldron, Clerk

Date: November 14, 2013
mlr/cc: Lisa B. Freeland, Esq.
        Rusheen, Esq.
        David R. Fine, Esq.
       Hugh J. Burns, Jr., Esq.
       Thomas W. Dolgenos, Esq.
       Ronald Eisenberg, Esq.
       Bradley S. Bridge, Esq.
       Marsha L. Levick, Esq.
       David B. Glazer, Esq.
       Mark E. Coyne, Esq.
       Steven G. Sanders, Esq.